Citation Nr: 9915733	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  95-06 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for service-connected 
partial fusion of the sacroiliac joints, currently rated 10 
percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran had active duty from November 1942 to May 1943.  


FINDINGS OF FACT

1.  Entitlement to a rating of more than 10 percent for the 
veteran's service-connected partial fusion of the sacroiliac 
joints cannot be established without a physical examination.  

2.  The veteran failed to report for the examinations 
scheduled by Department of Veterans Affairs (VA).  

3.  The veteran has not shown good cause for his failures to 
report for the VA examinations scheduled pursuant to the 
September 1997 Board remand.  


CONCLUSION OF LAW

A disability rating of more than 10 percent for service-
connected partial fusion of the sacroiliac joints is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.655 
(1998).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  

The veteran served on active duty from November 1942 to May 
1943.  In May 1944, service connection was granted for, inter 
alia, partial fusion of the sacroiliac joints, effective from 
the date of separation from active duty.  The disability was 
assigned a noncompensable rating.  A disability rating of 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5294-5292, 
has been in effect since 1979.  

In May 1993 the veteran filed a claim for an increased 
disability rating.  VA medical records dated in 1990 reflect 
complaints of pain.  The veteran asserted in his Notice of 
Disagreement that he had constant back pain.  He requested a 
VA examination, and was notified by letter dated in November 
1993 that a Compensation and Pension examination would be 
scheduled, and that if he failed to report for that 
examination his claim might be disallowed or he might receive 
less money than he otherwise might have received.  The 
veteran did not appear for the examination, and a Statement 
of the Case was issued that explained the basis for the 
denial, and that the claim could be reconsidered if the 
veteran cooperated with the performance of a Compensation and 
Pension examination.  The veteran submitted a substantive 
appeal, and a new Compensation and Pension examination was 
scheduled for April 17, 1995.  The veteran did not report for 
it.  It appears that on June 27, 1995, the veteran also 
failed to report for a VA Compensation and Pension 
examination.  In August 1996 the Regional Office (RO) advised 
the veteran of the propriety of cooperating with the conduct 
of a Compensation and Pension examination, and he then agreed 
to cooperate with an examination.  

A Compensation and Pension Examination was performed in 
October 1996.  The examiner indicated, however, that she did 
not have access to either the veteran's claims folder or his 
clinical records.  Attached to the report were some private 
medical records the veteran sent to the examiner that 
reflected treatment for pain attributable to cervical spine 
and left leg problems, with a reference in 1989 to a 20 year 
history of a lumbar disc problem.  Those records do not, 
however, contain enough information to assess the current 
level of disability, including functional loss due to pain, 
attributed the veteran's service-connected low back 
disability.  Furthermore, the report of the October 1996 
Compensation and Pension examination did not contain 
information regarding functional loss and disability of the 
joints attributable to the veteran's service-connected 
partial fusion of the sacroiliac joints, information which is 
relevant to a determination of the level of impairment 
resulting from this service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45 (1998); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

In written argument dated in June 1997, the veteran's 
representative argued that further investigation was required 
into how the veteran's service-connected back disability 
impaired function, and the Board agreed.  The matter was 
remanded by the Board in September 1997 with instructions 
that the RO obtain, with the veteran's assistance, additional 
medical records and afford the veteran the opportunity for a 
comprehensive examination to obtain the medical evidence 
necessary to identify the current symptoms and manifestations 
of the veteran's service-connected back disability.  

On remand, the RO sent correspondence to the veteran in 
October 1997 requesting he provide the RO with the names, 
addresses and approximate dates of all treatment received for 
his back disability since October 1, 1996.  No response was 
received from the veteran.  

The claims folder reflects that it was transferred on April 
2, 1998, to the VA medical facility in Fresno, California, 
for a Compensation and Pension examination.  The Board notes 
that the Statement of the Case reports the examination was 
scheduled for April 1, 1998, but it appears from the claims 
folder that the examination was scheduled for May 6, 1998.  
The veteran did not appear for the examination because he 
advised the examiner that he could not drive to that medical 
facility.  See Mailman Message printed at Fresno, June 25, 
1998.  The claims folder was returned to the RO.  

A VA Form 119, Report of Contact, dated June 26, 1998, 
reveals that on that date the veteran reported his 
willingness to participate in an examination.  The Report 
also directed that personnel from the VA medical facility in 
Fresno were to contact the veteran to arrange transportation 
of the veteran to that facility.  On June 26, 1998, the 
claims folder was transferred to the medical facility in 
Fresno so that an examination could be conducted.  A 
Compensation and Pension Exam Inquiry dated in August 1998 
reflects that the examination was canceled July 27, 1998, 
because the veteran failed to report.  

A VA Form 119, Report of Contact, dated in September 1998 
reflects that a copy of the examination notification letter 
would be filed in the veteran's claims folder, and that 
personnel at the Fresno medical facility would contact the 
veteran to arrange for transportation to his examination.  
The claims folder does not contain a copy of the notification 
letter, however.  Two days later the claims folder was sent 
to the Fresno medical facility for use in the examination.  A 
document in the claims folder reflects that an examination 
was canceled on October 6, 1998, because the veteran failed 
to report.  The claims folder was returned to the RO on 
October 9, 1998.  Once again, the file was transferred from 
the RO to the Fresno medical facility on November 13, 1998.  
On November 20, 1998, personnel at the medical facility 
called the veteran and explained to him that they needed to 
schedule him for an examination in connection with his claim 
for an increased rating.  The veteran told the medical 
facility personnel that he was not coming for an examination.  
When he was then told that if he did not come in for the 
examination the examination request would be canceled and the 
file sent back to the RO, he said send it back.  After 
issuance of a Supplemental Statement of the Case, and upon 
receipt of additional argument on the veteran's behalf, the 
claims folder was returned to the Board for appellate 
consideration without the examination sought in the September 
1997 Board remand.  

VA's statutory duty to assist the veteran in the development 
of a well-grounded claim is not a one-way street, 
particularly when a veteran may or should have information 
that is essential to adjudication of his claim.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  As outlined above, the RO 
and the VA medical facility personnel went to extraordinary 
lengths to accommodate the veteran in scheduling a medical 
examination so that the record would include medical evidence 
necessary to assess the current level of disability 
attributable to the veteran's service-connected back 
disability.  The law provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, action shall be taken in accordance with 
38 C.F.R. § 3.655(b).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  The 
terms examination and reexamination include periods of 
hospital observation when required by VA.  38 C.F.R. 
§ 3.655(a) (1998).  

In this case, the veteran indicated that he did not attend 
the first examination scheduled after the Board remand 
because transportation was a problem.  The record reflects 
that he was advised that VA would arrange for his 
transportation to a rescheduled examination.  Despite those 
accommodations, the veteran did not cooperate with any of the 
subsequently rescheduled examinations, and did not provide an 
explanation for such failure.  The Board finds that the 
veteran has not shown good cause for his failures to attend 
any of the Compensation and Pension examinations scheduled 
pursuant to the September er1997 remand.  

When the claimant fails to report for an examination 
scheduled in conjunction with an original claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction  with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1998); Engelke v. 
Gober, 10 Vet. App. 396 (1997).  

The claim in this appeal is a claim for an increased rating.  
The veteran has displayed a clear unwillingness to cooperate 
in the evaluation of his service-connected back disability.  
Consequently, the denial of an increased rating for the

veteran's service-connected partial fusion of the sacroiliac 
joints, currently rated 10 percent disabling, is warranted.  
38 C.F.R. § 3.655(b) (1998).


ORDER

The appeal is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

